PER CURIAM.
These consolidated appeals are from a final judgment of foreclosure. The basic question presented is whether or not the evidence supported the court’s finding that the mortgage was in default at the time of a declaration of intent to accelerate the *812remaining payments. We have reviewed the evidence and find that if the court had made such a finding it would have been fully supported by the evidence. See Campbell v. Werner, Fla.App.1970, 232 So.2d 252. However, this question does not determine the outcome of this cause inasmuch as the record shows that appellant was, by order of court and without objection by the appellee-plaintiff, afforded an opportunity to bring his payments to date prior to the entry of a judgment for the accelerated amount.
We have examined the record in the light of the other points presented and find that they do not present error.
Affirmed.